DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 10/26/22 has been entered in the case. Claims 1, 4-5 are pending for examination and claims 2-3 are cancelled.

Claim Objections
Claim 1 is objected to because of the following informalities:  Is the limitation “a position” in line 10 and in line 12 whether same “position” or different position.  In case, the limitation “a position” in line 10 & line 12 are different.  Applicant is requested to point out where is “the position” feature in lines 10 & lines 12 that being shown in the drawing.
Based on the Fig. 8, the limitation “a position” in line 12 should be same as the limitation “a position” in line 10.  Thus, the limitation “a position” in line 12 should be changed to --- the position ---.  Appropriate correction is required.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryan et al. (US 7,530,546).
Regarding claim 1, Ryan discloses a membrane 108 for use in connection with a closed system transfer device, in Figs. 1-21, and see the marked-up Fig. 2 below, the membrane comprising: 
a single integral body 108a & 108b having a first end (adjacent to element 104’ in Fig. 1) and a second end 108c, the body of the membrane defining a passageway (a lumen in the membrane 108) having a size and shape to define a leak-free connection with a medical cannula 104 positioned in the passageway,  see Fig. 2; the body of the membrane including a first head portion and a second head portion, the first and second head portions extending radially outward from the body, 
wherein the passageway of the membrane extends from the first end of the body of the membrane towards the second end 108c of the body of the membrane, 
wherein the passageway terminates at a position intermediate the first and second ends of the body of the membrane, 
wherein the passageway terminates at the position between the first head portion and the second head portion of the body of the membrane, and 
wherein the body of the membrane is solid/firm between the second end and the position at which the passageway terminates.  
                 
    PNG
    media_image1.png
    526
    604
    media_image1.png
    Greyscale

Regarding claim 4, wherein the first head portion includes a frusto-conical surface, see marked-up Fig. 2 above.  ‘
Regarding claim 5, wherein the second head portion 108c includes a convex surface. 

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiranuma et al. (US 2011/0106046).
Regarding claim 1, Hiranuma discloses a membrane 62, see marked-up Fig. 8 below for use in connection with a closed system transfer device, the membrane comprising: 
                    
    PNG
    media_image2.png
    684
    669
    media_image2.png
    Greyscale

a single integral body 63 having a first end (opposite to a second end 612; wherein the first end being contact with a hub 42, in Fig. 8) and a second end 612, the body of the membrane defining a passageway having a size and shape to define a leak-free connection with a medical cannula 5 positioned in the passageway, the body of the membrane 62 including a first head portion and a second head portion, the first and second head portions extending radially outward from the body, 
wherein the passageway of the membrane extends from the first end of the body of the membrane towards the second end of the body of the membrane, 
wherein the passageway terminates at a position intermediate the first and second ends of the body of the membrane, 
wherein the passageway terminates at a position between the first head portion and the second head portion of the body of the membrane, and 
wherein the body of the membrane is solid between the second end and the position at which the passageway terminates.  
Regarding claim 4, wherein the first head portion includes a frusto-conical surface, see marked-up Fig. 8 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hiranuma et al. (US 2011/0106046).
Hiranuma disclose the claimed invention; wherein the second head portion 61 includes a surface flat 612.  Meanwhile, the claimed invention requires that the second head portion includes a convex surface.  It would have been an obvious matter of design choice to obtain a convex surface, since applicant has not disclosed that the convex surface in the second head portion solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a flat surface in the prior art Hiranuma. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228. The examiner can normally be reached M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUYNH-NHU H. VU/             Primary Examiner, Art Unit 3783